Citation Nr: 0835964	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability due to 
nose blockage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran had active service from April 1961 to April 1964. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was remanded for additional development in August 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for a disability due to a 
nose blockage.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In June 2008, the veteran appointed the Texas Veterans 
Commission as his representative.  See the June 2008 
Appointment of Veterans Service Organization as Claimant's 
Representative form (VA Form 21-22).  Upon review of the 
record, it appears that the former representative was given 
an opportunity to submit argument or procedural documents in 
support of the veteran's claim after the AMC had completed 
the remand development in the case.  The current 
representative was not given an opportunity to submit 
argument in support of the veteran's claim.  When an 
appellant appeals to the Board, he or she "will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600 (2008).  When an appellant has 
appointed a representative, the RO must afford that 
representative the opportunity to execute a VA Form 646, 
prior to certification of the appeal to the Board "in all 
instances."  38 C.F.R. § 20.600 (2008).  In order to comply 
with due process of law, the veteran's representative must be 
provided the opportunity to review the record and offer 
written argument on the veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
Texas Veterans Commission and afford the 
organization an opportunity to review the 
claims folder and submit a VA Form 646 on 
behalf of the veteran.  All efforts made 
should be documented and incorporated 
into the claims file.  Notification of 
this action should be sent to the veteran 
and documented in the claims file.

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

